— Proceeding pursuant to CPLR article 78, to review a determination of the respondents, dated November 13,1981, which, after a hearing, denied petitioner’s request to have his property removed from a mapping of tidal wetlands in which it was designated “FC” (formerly connected to tidal wetlands). Proceeding dismissed as academic, without costs or disbursements. Subsequent to the date of the determination in issue, the City of New York presented a petition for the taking by condemnation of the property in question. By order of the Supreme Court, Queens County (Kassoff, J.), dated October 17, 1983, the petition was granted and title to the property was vested in the City of New York. Accordingly, the instant proceeding to review the determination of the respondents must be dismissed as academic, and we need not pass upon the issues raised therein. O’Connor, J. P., Weinstein, Bracken and Niehoff, JJ., concur.